
	

113 HR 5844 IH: Protect Our Public Lands Act
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5844
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2014
			Mr. Pocan (for himself and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To ban hydraulic fracturing on land owned by the United States and leased to a third party, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Protect Our Public Lands Act.
		2.Prohibiting hydraulic fracturing under Federal leasesThe Mineral Leasing Act is amended by inserting after section 37 (30 U.S.C. 193) the following:
			
				38.No hydraulic fracturing on leased land
					(a)In generalAny lease issued, renewed, or readjusted under this Act shall prohibit the lessee from conducting
			 any activity under the lease for the purpose of hydraulic fracturing.
					(b)Definition of hydraulic fracturingIn this section, the term hydrauling fracturing means an operation conducted in an individual wellbore designed to increase the flow of
			 hydrocarbons from a rock formation to the wellbore through modifying the
			 permeability of reservoir rock by fracturing it, except that such term
			 does not include enhanced secondary recovery, including water flooding,
			 tertiary recovery, and other types of well stimulation operations.
					.
		3.Application
			The amendment made by section 2 shall not apply to a lease in effect on the date of the enactment
			 of this Act until the renewal or adjustment of the lease.
		
